DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-8 are pending and are currently under examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
	With regard to the “having” transitional phrase in the preamble of claim 1, this transitional phrase will be interpreted as open-ended (i.e. ‘comprising’); transitional phrases such as "having" must be interpreted in light of the specification to determine whether open or closed claim language is intended. See, e.g., Lampi Corp. v. American Power Products Inc., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (interpreting the term "having" as open terminology, allowing the inclusion of other components in addition to those recited) (MPEP 2111.03 IV.). In the instant case, dependent claim 3 recites additional elements (P, S, and V) which are not present in independent claim 1. Therefore, it is understood that the “having” transitional phrase is an open-ended composition in view of the additional recitation of elements in dependent claim 3. Furthermore, the applicant’s specification does not indicate that the composition is closed-ended (e.g. ‘consists of’); therefore, the broadest reasonable interpretation of “having” is understood to mean that the composition is open-ended (e.g. ‘comprising – see MPEP 2111.03 I.).
Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “the smelting process”. There is insufficient antecedent basis for this limitation in the claim.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 2 recites the broad recitation “Fe ≤ 1.2 %”, and the claim also recites “in particular ≤ 0.9 %” which is the narrower statement of the range/limitation;
claim 5 recites the broad recitation “Zr/C > 7”, and the claim also recites “in particular > 10” which is the narrower statement of the range/limitation;
claim 7 recites the broad recitation “Nb/C > 100”, and the claim also recites “in particular > 150” which is the narrower statement of the range/limitation;
claim 8 recites the broad recitation “a yield strength Rp 0.2 > 610 MPa”, and the claim also recites “in particular 640 MPa” which is the narrower statement of the range/limitation.


Claim 8 recites the limitation “the thermally untreated weld metal”. There is insufficient antecedent basis for this limitation in the claim.

	Claims 3-4 and 6 are rejected as being dependent from the rejected independent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nagatomi et al. (WO2017026519A1; US 20190055627 A1 cited for translation).
Regarding claim 1, Nagatomi teaches an Ni-based super alloy powder for laminate molding with the following overlapping composition:
Element (wt %)
Instant claim 1
Nagatomi
Location
C
0.01-0.05
0-0.2
Abstract
N
0.05-0.10
0-0.10
Abstract
Cr
20.0-23.0
10.0-25.0
Abstract
Mn
0.25-0.50
0.05-1.0
Abstract
Si
0.04-0.10
0.05-1.0
Abstract
Mo
8.0-10.5
0.1-12.0 (optional)
[0033]
Ti
0.75-1.0
0.1-8.0
[0032]
Nb
3.0-5.0
0.1-6.0 (optional)
[0036]
Fe
0-1.5
0.01-10
[0030]
Al
0.03-0.50
0.1-8.0
[0031]
W
4.0-5.0
0.1-10 (optional)
[0033]
Ta
0-0.5
0.1-6.0 (optional)
[0036]
Co
0-1.0
0.1-20 (optional)
[0034]
Zr
0.10-0.70
0.01-0.2 (optional)
[0035]
Ni and impurities
Balance
Balance
Balance


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.).
With regard to the limitation of the composition being “[a] welding filler material” in the preamble of the claim, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999) (MPEP 2111.02 II.). In the instant case, the composition of Nagatomi meets the claim.
With regard to the limitation of “from the smelting process”, Nagatomi teaches that the alloy is produced via induction melting [0044] (i.e. smelting).
	Regarding claim 2, Nagatomi teaches the composition as applied to claim 1 above, and as discussed above, teaches that the Fe content is 0.1-10% which overlaps with the claimed ranges of ≤ 1.2% and “in particular ≤ 0.9%”.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.).
Regarding claim 3, Nagatomi teaches the composition as applied to claim 1 above, and as discussed above, teaches that the Zr content is 0.01-0.2%, which is close but not overlapping with the claimed range of 0.3-0.65%.
prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I.).
	Regarding claim 4, Nagatomi teaches the composition as applied to claim 1 above, and further teaches that the S content is 0.002% or less, which is within the claimed range of a maximum of 0.01%. Nagatomi does not teach including V in the composition; thus, it is understood that V is absent as an addition from the alloy and would therefore have a presence of about 0%, which meets the claimed V maximum limit of 0.05%. Like S, P is known in the metallurgical arts as an inevitable impurity, and falls under the “Ni and incidental impurities” described in the Abstract; thus, although not explicitly stated, the P content is understood to be as close to 0% as possible, and is further obvious to reduce to as close to 0% as possible.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.).
Regarding claim 5, Nagatomi teaches the composition as applied to claim 1 above. Nagatomi does not explicitly teach a preferred Zr/C range or discuss a relationship between Zr and C. However, a composition containing both Zr and C would inherently have a Zr/C ratio. As discussed above, Nagatomi teaches that the Zr content is 0.01-0.2%, and the C content is 0-0.2%. In order to demonstrate overlapping ranges, values from the embodiments of Nagatomi will be selected for the following calculations (because the lower bound of C in Nagatomi is 0, and division by zero is undefined). The lowest tested C content within the claimed ranges, in all of the alloys was 0.02% (see No. 8 in Table 1) and the highest tested Zr content was 0.19% (see No. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.).
Regarding claim 6, Nagatomi teaches the composition as applied to claim 1 above. Nagatomi does not explicitly teach a preferred Ti/N range or discuss a relationship between Ti and N. However, a composition containing both Ti and N would inherently have a Ti/N ratio. As discussed above, Nagatomi teaches that the Ti content is 0.1-8.0% and that the N content is 0-0.10. A ratio of 8.0/0.1 results in a value of 80, which is within the claimed range of >10. Thus, the ranges Ti/N ratio of Nagatomi overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.).
Regarding claim 7, Nagatomi teaches the composition as applied to claim 1 above. Nagatomi does not explicitly teach a preferred Nb/C range or discuss a relationship between Nb and C. However, a composition containing both Nb and C would inherently have an NbC ratio. As discussed above, Nagatomi teaches that the Nb content is 0.1-6.0% and that the C content is 0-0.2. A ratio of 6.0/0.01 results in a value of 600, which is within the claimed ranges of >100 and >150. Thus, the ranges Nb/C ratio of Nagatomi overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.).
Regarding claim 8, Nagatomi teaches the composition as applied to claim 1 above, but is silent regarding the claimed yield strength values in “the thermally untreated weld metal”.
However, Nagatomi discusses the effects and relationship of the elements N [0025], Mn [0027], Cr [0029], Al [0031], Ti [0032], Mo and W [0033], Co [0034], Zr [0035], Nb and Ta [0036], B [0037], and C [0039] on the alloy’s strength. Thus, it is clear that strength is a primary factor and property considered when developing the composition of Nagatomi. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01 II.). Furthermore, it has been held that “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Therefore, the claimed yield strength value of 610 MPa or “in particular 640 MPa” is prima facie expected to be present from the composition of Nagatomi.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738